Citation Nr: 1210956	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  02-06 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for lumbosacral strain, to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to August 1985, with subsequent periods of active duty for training. 

This matter was most recently before the Board of Veterans' Appeals (Board) in December 2010, at which time it was remanded to the VARO in Waco, Texas, through the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Previously, the Board by its December 2006 decision increased the initial rating assigned for the Veteran's lumbosacral strain from 10 percent to 20 percent, from February 8, 2000, to July 6, 2005, and denied an initial rating in excess of 20 percent on and after July 7, 2005.  That decision was then appealed to the U.S. Court of Appeals for Veterans Claims (Court), which by its Memorandum decision of July 2008 vacated the Board's aforementioned decision and remanded the matter to the Board for certain actions.  

The Board again remanded the issue in January 2009 and as noted above, most recently in December 2010.

The issues of entitlement to service connection for a bilateral foot condition and erectile dysfunction have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A lumbosacral strain has been manifested by reduced activities, subjective complaints of low back pain on motion, but with no more than slight limitation of motion including any loss of range of flexion and extension motion due to pain, without evidence of neurological findings or incapacitating episodes due to the low back disability.

2.  There is no evidence that the Veteran's lumbar spine disability has resulted in an exceptional or unusual disability picture such as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 20 percent for the service-connected lumbosacral strain have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 4.7, 4.71a, including Diagnostic Codes 5003, 5292, 5293, 5295 (effective prior to September 26, 2003) and Diagnostic Codes 5237, 5243 (effective on September 26, 2003).

2.  The criteria for consideration of an extraschedular disability rating for a lumbar spine strain have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295, 5235-5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the RO provided notice to the Veteran in a May 2009 letter that explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The May 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the May 2009 letter, and opportunity for the Veteran to respond, the November 2011 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental statement of case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, private treatment records, the Veteran's November 2001, October 2002, October 2004, July 2005, July 2009 and January 2011 VA examinations and a October 2011 opinion from the Director, Compensation and Pension Service.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  

The Board notes that in a November 2011 letter, the Veteran indicated that he did not agree with the physicians analysis of his injuries.  He specifically noted that each examination he received from the Dallas VA Medical Center was "not very thorough".  The Veteran requested that the examining physicians provide in writing that he or she was "absolutely positive" that the pain the Veteran had in his back was not related to his active duty.  The Veteran also noted that the examining physicians were not specialists in the field of medicine to make the determinations in reference to his back injury.

While the Board notes the Veteran's contentions regarding the adequacy of his multiple VA examinations, the examiners for the VA November 2001, October 2002, October 2004, July 2005, July 2009 and January 2011 spine examinations each reviewed the Veteran's claims file prior to their examinations.  The Veteran also gave an accurate history regarding the disability at issue and recounted his relevant symptomatology at each examination.  After receiving this information, the examiners performed a thorough physical and conducted necessary diagnostic tests related to the Veteran's back disability which included fully addressing the rating criteria that is relevant to rating the Veteran's service-connected spine disability.  The examiners documented these actions in detail in their examination reports. 

As such, the Board finds that the November 2001, October 2002, October 2004, July 2005, July 2009 and January 2011 spine examinations examinations were adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Thus, there is adequate medical evidence of record to make a determination in this case.  As such, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 , 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board finds that no additional RO action to further develop the record on the claim for entitlement to an initial rating in excess of 20 percent for lumbosacral strain, to include an extraschedular rating, is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10. 

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. § 4.40. 

The Veteran was granted service connection for a lumbosacral strain disability at a 20 percent evaluation under Diagnostic Code 5295, effective February 28, 2000.  The Veteran's disability is currently rated at a 20 percent evaluation under the Diagnostic Code 5237.

Initially, the Board notes that the Rating Schedule has been revised with respect to evaluating disabilities of the spine.  See Schedule for Rating Disabilities; Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Those provisions, which became effective September 23, 2002, replaced the rating criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for intervertebral disc syndrome (in effect through September 22, 2002).  The Board observes that the regulations were further revised, effective from September 26, 2003.  See Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454-56 (Aug. 27, 2003). Disabilities and injuries of the spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.

If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-00.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, Diagnostic Code 5292, which pertained to limitation of motion of the lumbar spine, a 40 percent evaluation is warranted for severe limitation of motion.  A 20 percent rating is assigned for moderate limitation of motion.  A slight limitation of motion warrants a 10 percent evaluation. 

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, Diagnostic Code 5295 provides that a 20 percent evaluation is warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in the standing position.  A 40 percent rating may be assigned when there is severe lumbosacral strain with a listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes or narrowing with irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002) (effective prior to September 26, 2003). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where the limitation of motion of the specific joint or joints involved is noncompensable, under the applicable diagnostic codes, a maximum rating of 10 percent is warranted where arthritis is shown by x-ray and where limitation of motion is objectively confirmed by evidence of swelling, muscle spasm, or painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted.  A 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The regulations regarding diseases and injuries to the spine, to include intervertebral disc syndrome, were revised effective September 26, 2003.  Under these revised regulations, the back disability is evaluated under the formula for rating intervertebral disc syndrome based on incapacitating episodes, diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243.  A 100 percent evaluation is warranted for intervertebral disc syndrome with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease or for unfavorable ankylosis of the entire spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Note (1) provides that VA should evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. Note (2) states that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) directs to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Factual Background and Analysis

The relevant medical evidence includes a November 2001 VA examination report, which includes the notation of the Veteran's complaint of pain in the lower back and no pain going into either leg.  On physical examination, there was some tenderness on percussion over the lower back.  The Veteran could achieve flexion to 55 degrees, extension to 0 degrees, lateral tilt to the left to 20 degrees, lateral tilt to the right to 25 degrees and 35 degrees of rotation.  Straight leg raising was to 70 degrees bilaterally with very minimal complaint of low back pain.  Deep tendon reflexes were normal.  The diagnosis was lumbosacral strain.  X-ray images of the lumbosacral spine were within normal limits. 

An October 2002 VA examination report shows that the Veteran complained of back pain with occasional radiation into the left leg.  On physical examination, straight leg raising was positive to 70 degrees bilaterally.  The tendon reflexes at the knee and ankle levels were normal.  There was diminished sensation to pinprick and vibratory stimulation of both feet and the right anterior thigh.  He could extend the back 30 degrees and flex the back to one-inch above the floor.  Lateral movement in either direction was to 30 degrees.  His gait was normal and he could walk on his heels and his toes.  The diagnosis was chronic lumbosacral strain, moderate symptoms, slight progression.  X-ray images were normal. 

An October 2004 VA examination report shows that the Veteran reported injuring his back in two motorcycle accidents after service.  He stated that he had chronic low back pain every day that occasionally radiated down the right leg with numbness.  He denied any urinary or fecal incontinence and reported no incapacitating episodes.  On physical examination, he had normal curvature of the lumbar spine.  He was not tender on palpation.  There was no evidence of muscle spasms.  Forward flexion was limited by pain to 80 degrees.  Extension was limited by pain to 20 degrees.  Bilateral lateral flexion was to 30 degrees with pain at 30 degrees.  Bilateral lateral rotation was to 45 degrees with pain at 45 degrees.  Active range of motion did not produce any weakness, fatigue or incoordination.  Deep tendon reflexes were normal with good strength and good sensation in both lower extremities.  Straight-leg raises were positive at about 85 degrees bilaterally.  X-ray images of the lumbosacral spine revealed degenerative disc disease.  MRI results showed disk desiccation with diffuse bulging with no sign of canal or foramina stenosis. 

A July 2005 VA examination report shows that the Veteran reported daily lower back pain with occasional radiation into the lower cervical area.  The Veteran reported using a brace and being able to walk no more than one mile at a time. On physical examination, the Veteran had evidence of mild spasms on the left with no evidence of atrophy or guarding.  On the right, there was no evidence of spasm, atrophy or guarding.  The examination report shows that he had flexion to 60 degrees, with pain; extension to 10 degrees, with pain; bilateral lateral flexion to 20 degrees, with pain; and bilateral lateral rotation to 20 degrees, with pain.  The examiner noted that there was no additional limitation of motion on repetitive use due to pain, fatigue, weakness or lack of endurance.  Motor examination results were entirely normal with normal muscle tone.  The bilateral lower extremities had normal response to pinprick and light touch.  There was no evidence of abnormal sensation.  Knee jerks and ankle jerks were within normal limits.  X-ray images noted degenerative disc disease. 

The Veteran underwent a VA examination in July 2009.  The Veteran reported complete loss of motion during flare-ups which occurred once every 1-2 months and lasted 2-3 days.  He utilized no assistive devices or braces.  He estimated that he missed 40 days of work as a police officer due to his back problem.  He had no incapacitating episodes in the last twelve months.  On examination, he had a normal gait.  He was tender from the L5 spinous process down to the sacrum.  He had increased tonicity of his lumbar paraspinous musculature without true spasm.  Forward flexion was from 0 to 85 degrees with pain throughout.  Extension was from 0 to 15 degrees with pain throughout.  Right lateral flexion was 0 to 25 degrees with pain throughout.  Left lateral flexion was 0 to 20 degrees with pain throughout.  Right and left lateral rotation were 0 to 20 degrees without pain.  Straight leg raising was negative to 90 degrees in the sitting position bilaterally with lower back and buttock pain only.  Motor strength was 5/5 in both lower extremities in all muscle groups.  Sensation was intact to sharp/dull testing in all dermatomes of both lower extremities.  Reflexes were absent in the knees and 1+ in the ankle deep tendons bilaterally.  There were no additional limitations following repetitive use other than increased pain without further loss of motion.  There were no flare-ups.  There was no effect on incoordination, fatigue, weakness or lack of endurance on his spine function.  X-rays revealed degenerative disc disease at the L4-5 level with narrowing of the space.  An MRI revealed questionable small central L4-5 protrusion without canal or foraminal stenosis.  The diagnosis was myofascial lumbar syndrome secondary to degenerative disc disease at the L4-5 level.  The examiner noted that it was at least as likely as not that the Veteran's current low back problems interfered significantly with his employment as a police officer in that he had flare-ups that made movement difficult which hindered his ability to perform duties as a police officer.  He had taken 40 days off from work in the last 12 months secondary to his back problems and he had limitation of his lumbar range of motion on examination.

Per the December 2010 remand, in a January 2011 VA examination addendum, the VA examiner noted that the Veteran's lumbar strain and his myofascial lumbar syndrome were not related conditions.  He noted that one can have a lumbar strain without having degenerative disc disease and one can have degenerative disc disease without having experienced a lumbar strain.  Degenerative disc disease was not a "maturation" of the lumbar strain.  The examiner remarked that two post-service motorcycle accidents could result in one or both conditions.  However, the disc degeneration would appear on x-rays over a long period of time after such an injury rather than immediately following such an injury.  He also opined that it would be "impossible to differentiate the symptoms of these two conditions" as they have many signs and symptoms in common.  The Veteran had taken 40 days off from work in the last 12 months secondary to his back problem at the time that the examiner evaluated him which suggests that his back condition was markedly interfering with his job as a police officer.

At the direction of the Board's December 2010 remand, the Veteran's claim was referred to the Director of C&P Service for consideration of an extraschedular evaluation, resulting in an October 2011 decision.  In his October 2011 decision, the Director of C&P Service first noted that he had reviewed the Veteran's claims file and the Board's request for extraschedular evaluation for the service-connected degenerative disc disease of the lumbar spine pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  After a review of the claims file, the Director of C&P Service concluded that entitlement to an extraschedular evaluation for the service-connected lumbosacral strain is denied as there is clearly no unusual or exceptional disability pattern that renders application of the regular rating criteria impractical pursuant to 38 C.F.R. § 3.321(b)(1).

Initially, the Board notes that the January 2011 VA examiner noted that the Veteran's lumbar strain and his myofascial lumbar syndrome were not related conditions.  However, he also opined that it would be "impossible to differentiate the symptoms of these two conditions" as they have many signs and symptoms in common.  

It is pertinent to note that, with respect to any nonservice- connected disability that may be present, the Court has held that under the duty to assist, where there are service-connected and nonservice-connected disabilities affecting the same bodily part or system, medical evidence is required to permit the Board and adjudicators to determine the degree of disability attributable to the service-connected disability as opposed to the nonservice-connected disorder.  See Waddell v. Brown, 5 Vet. App. 454 (1993).  In Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that regulations require that, when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected disability from any other diagnosed disorder, VA must consider all symptoms in the adjudication of the claim.  As such, unless a VA examiner, based on his or her review of the record, concludes that some of the Veteran's low back symptoms are unrelated to his service-connected lumbosacral strain, those symptoms which cannot be distinguished from his service-connected disorder must be considered in the evaluation of this disability.  Id. at 182.  

Accordingly, based upon the January 2011 VA examiner's opinion that it would be "impossible to differentiate the symptoms of these two conditions", the Board will address all symptoms which cannot be distinguished from his service-connected disorder when evaluating the low back disability.  

Based on a review of the record, the Board finds that a disability rating in excess of 20 percent is not warranted for the Veteran's service-connected lumbosacral strain.  Specifically, there is no evidence that flexion of the Veteran's thoracolumbar spine was ever limited to 30 degrees or less or that the Veteran ever demonstrated ankylosis of any portion of his spine.

There was no evidence of muscle spasm, but even if there had been, such symptomatology is contemplated in the 20 percent rating.  There has been no showing of focal tenderness, unilateral loss of lateral spine motion in the standing position, severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, abnormal mobility on forced motion, guarding, localized tenderness, or loss of strength.  There was also no evidence of muscle atrophy.  Without such pathology, a disability evaluation greater than 20 percent is not warranted under the old or new criteria.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, including Diagnostic Codes 5003, 5292, 5293, 5295 (effective prior to September 26, 2003) and Diagnostic Codes 5237, 5243 (effective on September 26, 2003). 

Consideration, however, has been given as to whether a higher disability evaluation could be assigned under Diagnostic Codes 5293 or 5243, for intervertebral disc syndrome.  Under the old provisions of Diagnostic Code 5293 (intervertebral disc syndrome), (in effect prior to September 22, 2002,) a 60 percent evaluation is warranted when the disorder is pronounced with little intermittent relief, there is sciatic neuropathy with characteristic pain and demonstrable muscle spasm, and there are neurologic findings, such as absent ankle jerk, appropriate to the site of the diseased disc; a 40 percent evaluation is warranted when the disorder is severe and there is only intermittent relief from recurring attacks; a 20 percent evaluation is warranted when the disorder is moderate with recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Since neurological pathology associated with the Veteran's service-connected disorder has never been shown, these older criteria provide no basis for a rating higher than the 20 percent rating assigned herein. 

As noted above, however, under provisions for rating intervertebral disc syndrome, effective September 23, 2002 under Diagnostic Code 5293, and effective September 26, 2003, under Diagnostic Code 5243, ratings are based on incapacitating episodes or orthopedic and neurologic impairment.  However, the low back disability is not productive of incapacitation, and neurological pathology has never been shown on objective examination. 

In conclusion, the Board has considered all of the applicable evidence relating to the Veteran's lumbosacral spine disability, and has considered all applicable Diagnostic Codes, and the provisions of 38 C.F.R. §§ 4.40 , 4.45, 4.59, the holding in DeLuca v Brown, 6 Vet. App. 321 (1993).  The Board recognizes that the veteran has reported numerous subjective complaints that may appear to have much greater impact on his level of function than recognized by the schedular ratings assigned herein.  The Board, however, is restricted to an assessment of the objective manifestations of a disability that can be measured against the rating schedule. 

It is concluded that the service-connected lumbosacral strain with degenerative disc disease is appropriately evaluated as no more than 20 percent disabling.  The preponderance of the evidence is against the assignment of a higher rating than outlined above for any period of time since the Veteran filed the current claim.  Fenderson v. West, 12 Vet. App. 119, 126   (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Extraschedular Consideration

Regarding whether the Veteran is entitled to an extraschedular rating, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Consideration of whether the Veteran is entitled to extraschedular ratings is accomplished by way of 38 C.F.R. § 3.321(b).  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describe the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Board acknowledges the December 2010 remand and referral for consideration of an extraschedular evaluation, in which at least the possibility existed that the Veteran's extremely painful lumbar spine disability symptoms and the effects thereof may not adequately be reflected in the schedular rating criteria.  Based upon that possibility, and given that the Veteran's service-connected low back disability presumably interfered with his employment the Board concedes that the criteria for submission for consideration of an extraschedular rating for the Veteran's low back disability pursuant to 38 C.F.R. § 3.321(b)(1) was appropriate.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227(1995); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Assignment of an extraschedular rating is limited to the Under Secretary for Benefits or the Director of Compensation and Pension Service under 38 C.F.R. § 3.321(b) (1).  See also Floyd v. Brown, 9 Vet. App. 88 (1996).  In the present case, a 20 percent schedular rating has been assigned to the Veteran's low back disability in contemplation of his symptomatology.  The Director acknowledged the Veteran's low back symptomatology and that it had been noted that the Veteran had taken 40 days off of work in the last 12 months secondary to his back problem and was markedly interfering with his occupation as a police officer.  However, the Director determined that his low back symptomatology was contemplated by the schedular criteria and schedular disability evaluations.  The Board finds that the Director's opinion is supported by the application of the pertinent schedular criteria to the overall evidence as is discussed in detail above.  In each case, the pathology associated with the Veteran's low back disorder was taken into consideration and adequately addressed in terms of potentially, at least, providing the Veteran with an increased rating had the requisite severity been manifest.  Since it was not, however, an increased rating was denied; but that is not to say that the symptomatology was not fully contemplated in the analysis.  In light of the opinion of the Director, Compensation and Pension Service, and the analysis herein, the Board finds that 38 C.F.R. § 3.321 is inapplicable and thus an extraschedular is not warranted.




ORDER

Entitlement to an initial rating in excess of 20 percent for lumbosacral strain, to include on an extra-schedular basis, is denied. 


___________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


